Citation Nr: 9931601	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-16 233	)	DATE
	)
 	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The appellant is the widow of a veteran whose active duty 
included the period from December 1940 to April 1958.  

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1998 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death and dependent's educational assistance under 
38 U.S.C. Chapter 35.  The appellant perfected a timely 
appeal to both of these issues.

The appellant is unrepresented in this appeal.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1990, at the age 
of 76, and the immediate cause of death was cardiopulmonary 
arrest due to dissection of aorta.

2.  At the time of the veteran's death, service connection 
had not been established for any disability of the aorta, or 
cardiovascular or pulmonary systems.  

3.  There is no competent medical evidence linking the fatal 
cardiovascular disease to disease or injury during the 
veteran's active service.  

4.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die from a service-connected disability.  



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for entitlement to dependent's educational 
assistance under 38 U.S.C. Chapter 35 lacks legal merit.  38 
C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met her initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a 
disability requires a medical diagnosis; and, where an 
opinion is used to link the disorder to a cause during 
service, a competent opinion of a medical professional is 
required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Furthermore, service connection will be granted for 
cardiovascular disease, if it is manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection for the cause of the veteran's death may 
be established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

For service connection for the cause of death of a veteran, 
the first requirement for a well grounded claim, evidence of 
a current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die), but the last two requirements must be supported by 
evidence of record.  Ramey v. Brown, 9 Vet. App. 40, 46 
(1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing post service 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The death certificate shows the veteran died on March [redacted], 
1990, at the age of 76.  The immediate cause of death was 
cardiopulmonary arrest due to dissection of aorta.  No other 
or contributing cause was listed.  It was indicated that an 
autopsy was not performed.  

A June 1962 rating decision granted service connection for 
vocational rehabilitation purposes for residuals of a 
herniated nucleus pulposus, residuals of bilateral inguinal 
hernias, and residuals of shell fragment wound of the right 
scrotum with atrophy of the right testicle.  The evidence 
does not contain any evidence from a physician or other 
competent medical source linking the service-connected 
disabilities to the fatal disorders.  

There is no evidence from a physician or other competent 
medical source linking any disease or injury during service 
to the fatal disorders.  

There is no evidence of cardiovascular disease during 
service.  The service medical records show that the veteran 
was examined many times during his career.  Diastolic blood 
pressure readings were all less than 90.  Systolic blood 
pressure readings were all less than 160.  Electrocardiograms 
were normal.  

Most notably, just before his release from active service, 
the veteran was examined for a physical evaluation board in 
July 1958.  The diastolic blood pressure reading was less 
than 90.  The systolic blood pressure reading was less than 
160.  The electrocardiogram was reported as normal.  

The earliest evidence of cardiovascular abnormality was a 
diastolic reading of 90 on the August 1961 VA examination.  
This was approximately three years after service.  No doctor 
or other medical specialist has connected it to disease or 
injury in service.  As it was much more than a year after 
service, the law does not presume a connection.  

The appellant has provided credible statements expressing her 
belief that the veteran's death was related to a cold injury, 
to include frostbite, sustained when he was exposed to 
prolonged periods of extreme cold weather during active 
service.  However, as a lay witness, she does not have the 
medical training and experience to render a competent opinion 
on the medical question of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The appellant has alluded to changes in regulations 
pertaining to cold weather injury.  These changes do not 
create a presumption that a veteran who served in cold 
weather had cold injury residuals or that such residuals 
contributed to his death.  Effective January 12, 1998, the 
title of diagnostic code 7122 was revised from residuals of 
frozen feet to residuals of cold injuries and the criteria 
were expanded to include injury other than the feet.  
However, cold weather service does not automatically mean 
that the veteran had residuals of cold weather injuries.  
Here again, a diagnosis must come from a trained medical 
professional.  There is no diagnosis of cold injury residuals 
from a physician or other competent source.  The is no 
competent evidence of a nexus, connecting the veteran's fatal 
disorders to his cold weather service.   

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

In this case, there is no competent medical evidence, which 
reasonably links cardiovascular disease to disease or injury 
during the veteran's period of active service.  Consequently, 
in the absence of competent medical evidence of a nexus 
between the fatal disabilities and cold exposure or other 
disease or injury during active service, the claim is not 
well-grounded.  Caluza.  Accordingly, it must be denied.  

There is no duty to assist the appellant in any further 
development of her claim.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992), Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Further, the information provided in the statement of the 
case and other correspondence from the RO was sufficient to 
inform the appellant of the elements necessary to complete 
her application for service connection for the cause of the 
veteran's death.  Moreover, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if obtained, might make the claim well-
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).

The Board, therefore, concludes that denying the appeal on 
this issue because the claim is not well grounded is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).



II.  Entitlement To Dependent's Educational Assistance
Under 38 U.S.C. Chapter 35.

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, as pertinent to this 
appeal, a permanent total service-connected disability was in 
existence at the date of the veteran's death, or the veteran 
died as a result of a service-connected disability.  38 
C.F.R. § 3.807(a) (1999).  As discussed above, service 
connection had not been established for any disability at the 
time of the veteran's death.  Moreover, the Board has 
determined that service connection for the cause of the 
veteran's death is not warranted.  Consequently, the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, and the claim is denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.

Entitlement to dependent's educational assistance under 38 
U.S.C. Chapter 35 is denied.




		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 


